



Exhibit 10.1





[cardinalhealthlogo.jpg]








June 10, 2014


Jeffrey W. Henderson
7000 Cardinal Place
Columbus, Ohio 43017




Dear Jeff:


The purpose of this letter (“Agreement”) is to confirm the agreement between
Cardinal Health, Inc. (“Cardinal Health” or “the Company”) and Jeffrey W.
Henderson (referred to as “you”) concerning your retirement from Cardinal
Health.


Retirement Date
You will retire and resign as Chief Financial Officer of Cardinal Health, Inc.
and its affiliates on August 21, 2015 (“Retirement Date”). If Cardinal Health
selects a successor Chief Financial Officer before that date, you will cease to
be Chief Financial Officer, but remain an employee, when a successor is elected
(“Transition Date”). From the Transition Date, if applicable, to the Retirement
Date, you will report to the Chairman and Chief Executive Officer and will
assist with the transition to the successor Chief Financial Officer and will
have such other responsibilities and projects as may be requested by the
Chairman and Chief Executive Officer.


Base Salary
Your base pay will be $30,769.23 per biweekly pay period, or $800,000.00 per
year, effective August 25, 2014, which will be paid from that date through the
Retirement Date.


MIP Payout
You will be eligible for fiscal 2014 and 2015 MIP bonuses, which will be paid
following the end of each such fiscal year in accordance with the Company’s
standard practices, subject to the terms and conditions of the MIP Plan. For
each such year, the business results applicable to your MIP bonus will be the
percentage of target allocated to the Company’s Corporate function by the Human
Resources and Compensation Committee, your individual target MIP bonus for each
year will be 100% of your annual base salary and your “individual performance
factor” will be set by the HRCC with input from the Chairman and Chief Executive
Officer. You will not be eligible for a fiscal 2016 MIP bonus.


Stock Options, Restricted Share Units and Performance Share Units
You will receive a grant of restricted share units on August 15, 2014, the
Company’s customary date for annual equity grants, which grant will have a grant
date fair value of $1,750,000 and a vesting date of August 15, 2015. The grant
will be made with the understanding that if you terminate employment before
August 15, 2015 due to death or disability, these restricted share units will
immediately vest in full.


All stock option, restricted share unit and performance share unit awards you
have received will continue to be governed by the terms of the applicable award
agreements.








--------------------------------------------------------------------------------





No Competition
You agree to be bound by the terms of the Confidentiality and Business
Protection Agreement dated June 10, 2014.


Employment at Will; Termination for Employment
Nothing in this Agreement changes your employment-at-will status with the
Company. If the Company terminates your employment under circumstances that are
not a “Termination for Cause” (as defined in the Cardinal Health, Inc. 2011
Long-Term Incentive Plan) before the Retirement Date, (1) you will continue to
receive your base salary through the Retirement Date, (2) you will be eligible
for the fiscal 2014 and 2015 MIP bonuses as set forth above (with no proration),
and (3) those portions of your equity awards that vest in August 2014 and 2015
(including for clarity the award to be made on August 15, 2014 described above)
will continue to vest in accordance with their terms. Notwithstanding anything
else in this Agreement, if you voluntarily terminate employment before the
Retirement Date or your termination of employment is a “Termination for Cause,”
then (1) your base salary will cease to accrue on the day that your employment
ceases, (2) you will not receive any MIP payment payable after the day that your
employment ceases, and (3) any unvested stock options, restricted share units
and performance share units will be cancelled on the day that your employment
ceases (in addition to any other consequences under the applicable equity plan
and agreements).


Successors
You and anyone who succeeds to your rights and responsibilities are bound by
this Agreement and this Agreement will accrue to the benefit of and may be
enforced by Cardinal Health and its successors and assigns.


Severability
You agree that the validity or unenforceability of any provision of this
Agreement shall not affect the validity or unenforceability of any remaining
provisions.




--------------------------------------------------------------------------------







Governing Law
You agree that all questions concerning the intention, validity or meaning of
this Agreement will be construed and resolved according to the laws of the State
of Ohio. You also designate the federal and state courts in Franklin County,
Ohio as the courts of competent jurisdiction and venue for any actions or
proceedings related to this Agreement, and hereby irrevocably consent to such
designation, jurisdiction and venue. This Agreement may be amended or waived if,
and only if, such amendment or waiver is in writing and signed by the parties to
this Agreement.
By signing below, you agree to and accept all of the terms in this Agreement.


Sincerely,


CARDINAL HEALTH, INC.






By: _/s/ Carole Watkins________________
Carole Watkins
Chief Human Resources Officer




Agreed to:




/s/ Jeffrey W. Henderson        6/10/2014    
Jeffrey W. Henderson            Date


